Case: 12-14587      Date Filed: 05/29/2013      Page: 1 of 2


                                                                    [DO NOT PUBLISH]


                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                             ________________________

                                    No. 12-14587
                              ________________________

                         D.C. Docket No. 3:09-cv-00122-TCB



JIMMY CLEMENTS,

                                                                       Plaintiff - Appellant,

                                           versus


CSX TRANSPORTATION, INC.,

                                                                     Defendant - Appellee.

                              ________________________

                     Appeal from the United States District Court
                        for the Northern District of Georgia
                           ________________________

                                      (May 29, 2013)

Before BARKETT and MARCUS, Circuit Judges, and CONWAY, * District Judge.

PER CURIAM:

       *
          Honorable Anne C. Conway, Chief Judge, United States District Court for the Middle
District of Florida, sitting by designation.
              Case: 12-14587     Date Filed: 05/29/2013   Page: 2 of 2


      Jimmy Clements appeals from the denial of his motion for a new trial

pursuant to Federal Rule of Civil Procedure 59(a) and alternatively for judgment as

a matter of law pursuant to Federal Rule of Civil Procedure 50(a) following a jury

verdict and final judgment for defendant, CSX Transportation, Inc. on Clements’

negligence action brought under the Federal Employer’s Liability Act, 45 U.S.C. §

51, et seq. The jury verdict in this case forecloses each claim raised on appeal by

Mr. Clements. Accordingly, the district court judgment is

      AFFIRMED.




                                          2